Citation Nr: 1033539	
Decision Date: 09/07/10    Archive Date: 09/15/10

DOCKET NO.  07-36 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for congestive heart 
failure.

3. Entitlement to service connection for arthritis.

4. Entitlement to service connection for carpal tunnel syndrome. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

K.M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to July 1988.  

This matter comes to the Board of Veterans' Appeals (Board) from 
an April 2007 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).
The Board observes that the Veteran's psychiatric disorder claim 
was certified as a claim for service connection for PTSD.  
However, the Board notes that the Veteran's treatment records 
assign varying diagnoses to her symptoms.  When the record 
associates different diagnoses with the same symptoms, the nature 
of the Veteran's disorder is a question of fact for the Board, 
and once determined, the Board must address whether the Veteran's 
symptoms, regardless of diagnosis, are related to service.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a 
claimant makes a claim, he is seeking service connection for 
symptoms regardless of how those symptoms are diagnosed or 
labeled).  Therefore, the Board has recharacterized the issue to 
encompass any acquired psychiatric disorder, as reflected above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Although cognizant of the delay that will result, the Board finds 
that another remand is necessary in this case.  Specifically, the 
Board observes that the Veteran's service personnel records 
reflect that the portion of her service from September 21, 1984, 
to July 29, 1988, resulted in an other than honorable discharge.  
Per a May 1989 VA Administrative Decision, it was determined that 
the Veteran was not entitled to VA benefits due to her period of 
service from June 12, 1984, to July 29, 1988.  The record shows 
that the Veteran requested a review and recharacterization of 
that discharge by the Department of the Army in 1993.  This 
request was denied. 

However, the Veteran also submitted on more than one occasion 
multiple Certifications of Military Service (NA Form 13038) that 
indicate that all of her discharges from service were honorable.  
These certificates are dated in July 2004.  Additionally, in 
documents received after the appeal was returned to the Board, 
she provided a copy of a letter from the Department of the Army 
dated in April 2002 that acknowledged that the Veteran had again 
submitted a request for review of her discharge.  No 
determination by the Department of the Army Review Boards Agency 
in response to this request is of record.  The Board acknowledges 
that a July 2006 request to the National Personnel Records Center 
(NPRC) to again verify the Veteran's service yielded a response 
that her character of discharge for her last period of service 
was other than honorable.  Nevertheless, the character of the 
Veteran's discharge is critical to the outcome of her claim, and 
any finding by the Army Review Board that the Veteran's discharge 
was honorable would supersede the Administrative decision by VA 
in this case.  Therefore, the Board finds that it would be remiss 
if efforts were not made to obtain the official determination in 
response to the Veteran's 2002 request for review of her 
discharge and any other supporting documentation. 

Additionally, with respect to the Veteran's service connection 
claim for carpal tunnel syndrome, the Board finds that the 
September 2009 VA opinion for this issue is inadequate.  See Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007).  In the rationale for 
the opinion, the examiner stated that a review of the VA 
treatment records revealed a clinic note from July 2005 in which 
the Veteran reported noting tingling one year prior.  However, 
the Board observes that other VA treatment records indicate onset 
of carpal tunnel syndrome in 2001 and 1997.  Thus, the Board 
determines that the examiner's reliance on one treatment record 
dating the onset of carpal tunnel syndrome in 2004 to render the 
opinion inadequate.  Therefore, a remand is also necessary for 
this issue, so that another VA opinion may be obtained with 
regard to the etiology of the Veteran's carpal tunnel syndrome. 

Finally, the record demonstrates that the Veteran receives 
regular treatment within the North Texas VA Health Care System.  
Records generated by VA facilities that may have an impact on the 
adjudication of a claim are considered in the constructive 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Consequently, the Board finds that all VA treatment records for 
her dated from March 2009 onward should be added to the claims 
file while the case is in REMAND status.  

Accordingly, the case is REMANDED for the following action:

1.	Request all documents, to include the 
final decision, relevant to the Veteran's 
2002 request for review of her discharge 
from NPRC, the Army Review Boards Agency, 
and any other appropriate sources.  All 
requests and responses, positive and 
negative, should be associated with the 
claims file. 

2.	Associate all VA treatment records for the 
Veteran from the North Texas VA Health 
Care System with the claims file.  All 
requests and responses, positive and 
negative, should be associated with the 
claims file. 

3.	Request a VA opinion from the same 
examiner who conducted the September 2009 
VA examiner or an equally qualified 
medical professional if that examiner is 
unavailable, with respect to the etiology 
of the Veteran's carpal tunnel syndrome.  
The claims file should be made available 
for review, and the examination report 
should reflect that such review occurred.  
Upon a review of the record, including 
all relevant references to the onset 
of the Veteran's carpal tunnel 
syndrome, the examiner should respond to 
the following:

Is it at least as likely as not 
(a 50% or higher degree of 
probability) that any current carpal 
tunnel syndrome is causally related 
to the Veteran's period of service 
from May 11, 1978, to June 11, 1984, 
to include her in-service duties as a 
cook?  

If the examiner determines that any such 
carpal tunnel disability is due solely to 
her period of service from June 12, 1984, 
to July 29, 1988, the examiner should so 
indicate.
		
A rationale for any opinion advanced 
should be provided.  The examiner should 
also state what sources were consulted in 
forming the opinion.  

4.	After completing the above actions and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's service 
connection claims should be readjudicated, 
to include all evidence received since the 
March 2010 supplemental statement of the 
case.  If any claim remains denied, the 
Veteran and his representative should be 
issued another supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L.J. BAKKE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


